Case 19-46618      Doc 19    Filed 11/15/19 Entered 11/15/19 15:00:52            Main Document
                                         Pg 1 of 10
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re: Nathan & April Rose,                   )
                                              )             Case No.
                                              )             Chapter 13
SSN: XXX-XX-8069                              )             Hearing Date:
SSN: XXX-XX-5474                              )             Hearing Time:
Debtor(s)                                     )             Hearing Loc:
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                   __X_ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $1000.00 per month for 36 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-46618       Doc 19
                         Filed 11/15/19 Entered 11/15/19 15:00:52 Main Document
                                       Pg 2 of 10
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

  CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)




3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT




  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING




                                                2
Case 19-46618      Doc 19     Filed 11/15/19 Entered 11/15/19 15:00:52 Main Document
                                           Pg 3 of 10
  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT




  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE

  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

  CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE
  Andrea Lowry                        $3000.00                       0%


3.4     Attorney Fees. Pay Debtor's attorney $2100.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME       TOTAL AMOUNT DUE               CURE PERIOD           INTEREST RATE
                                                     36 months             0%

  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 7.0% interest:

  CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST
  Credit Acceptance      $11,182.00                  36 months              $12,430.00




                                                 3
Case 19-46618      Doc 19      Filed 11/15/19 Entered 11/15/19 15:00:52 Main Document
                                             Pg 4 of 10
  (C) Secured claims subject to modification. Pay all other secured claims the fair market
  value of the collateral, as of the date the petition was filed, in equal monthly payments over
  the period set forth below with 7.0% interest and with any balance of the debt to be paid as
  non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid
  over the plan length.

  CREDITOR             BALANCE DUE        FMV        REPAY PERIOD           TOTAL w/ INTEREST
                                                     36 months

  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:

  CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD          INTEREST RATE


  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
  pay claim in full with interest rate as identified below:

  CREDITOR NAME        EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE



  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
  recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
  by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
  Regular payments that become due after filing shall be paid directly by Debtor(s):

  CREDITOR             TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                                4
Case 19-46618       Doc 19     Filed 11/15/19 Entered 11/15/19 15:00:52 Main Document
                                             Pg 5 of 10
 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                        TOTAL AMOUNT DUE
 IRS                                   $3295.00
 MDOR                                  $1200.00
 Collector of Revenue                  $300.00

 3.9      Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $24,416.00 Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
  to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
  guarantees a minimum of $0 (Dollar amount or 100%) will be paid to non-priority unsecured
  creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      □ Any deficiency shall be paid as non-priority unsecured debt.
       □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.

  CREDITOR                   COLLATERAL


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                   CONTRACT/LEASE


Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6       Debtor is not to incur further credit or debt without the consent of the Court unless
                                                  5
Case 19-46618       Doc 19    Filed 11/15/19 Entered 11/15/19 15:00:52 Main Document
                                              Pg 6 of 10
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

5.2
      _________________________________________________________________________
_______________________________________________________________________________
______________________________________________________________________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 11/15/2019               DEBTOR: /s/ Nathan Rose




DATE: 11/15/2019               DEBTOR: /s/ April Rose




                                                  6
Case 19-46618      Doc 19      Filed 11/15/19 Entered 11/15/19 15:00:52             Main Document
                                           Pg 7 of 10



                                              Brinkman & Alter, LLC

                                       By:     /s/     Jennifer P. Alter-Rieken
                                              Jennifer P. Alter-Rieken, #58814 MO
                                              Attorney for Debtor
                                              4500 West Pine Blvd.
                                              St. Louis, MO 63108
                                              (314) 932-1067
                                              (314) 596-4331 fax
                                              jennifer@brinkmanandalter.com


I certify that a true and correct copy of the foregoing document was filed electronically on the
15th day of November, 2019 with the United States Bankruptcy Court, and has been served on
the parties in interest via e-mail by the Court’s CM/ECF system as listed on the Court’s
Electronic Mail Notice List.

       I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, address to those parties listed on the Court’s Manual
Notice List and listed below on the 15th day of November, 2019:


                                       /s/ Jennifer Alter-Rieken



Ad Astra Recovery
7330 West 33rd Street North
Suite 118
Wichita, KS 67205

Alternative Recovery M
8204 Parkway Drive #9
La Mesa, CA 91942

America's Cash Advance
12 Dillon Plaza Drive
High Ridge, MO 63049

Andrea Lowery
706 Green Street
Apt 16
Woodlawn, IL 62898

Beth Mahn
County Collector
PO Box 100
                                                  7
Case 19-46618      Doc 19      Filed 11/15/19 Entered 11/15/19 15:00:52   Main Document
                                           Pg 8 of 10
729 Maple Street
Hillsboro, MO 63050

Big Picture Loans
23970 Pow Wow Trail
Watersmeet, MI 49969

Caine & Weiner
Attn: Bankruptcy
5805 Sepulveda Blvd
Sherman Oaks, CA 91411

Capital One
Attn: Bankruptcy
Po Box 30285
Salt Lake City, UT 84130

Cbe Group
Attn: Bankruptcy
1309 Technology Parkway
Cedar Falls, IA 50613

Celtic Bank
268 South State Street
Suite 300
Salt Lake City, UT 84111

Consumer Collection Management, Inc.
Attn: Bankruptcy
Po Box 1839
Maryland Heights, MO 63043

Continental Finance Company
Attn: Bankruptcy
Po Box 8099
Newark, DE 19714

Credit Acceptance
25505 West 12 Mile Rd
Suite 3000
Southfield, MI 48034

Downing Street
Po Box 1712
Festus, MO 63028

eMoneyUSA
Attn: Bankruptcy
8700 State Line Rd , Ste 350
Leawood, KS 66206

                                              8
Case 19-46618     Doc 19      Filed 11/15/19 Entered 11/15/19 15:00:52   Main Document
                                          Pg 9 of 10
First Nataional Bank/Legacy
Attn: Bankruptcy
Po Box 5097
Sioux Falls, SD 57117

First PREMIER Bank
Attn: Bankruptcy
Po Box 5524
Sioux Falls, SD 57117

First Savings Credit Card
Attn: Bankruptcy Department
Po Box 5019
Sioux Falls, SD 57117

High Ridge Animal Hospital
2612 Gravois Road
High Ridge, MO 63049

Illinois Healthcare & Family Services
509 South Sixth Street
Springfield, IL 62701

IRS
1222 Spruce Street
Mail Stop 5334 STL
Saint Louis, MO 63103

MDOR
PO Box 475
301 West High Street
Jefferson City, MO 65101

Missouri Payday Loans
4537 Gravois Plaza
High Ridge, MO 63049

National Credit Adjusters, LLC
327 West 4th Avenue
Po Box 3023
Hutchinson, KS 67504

Plaza Services, LLC
110 Hammond Drive
Suite 110
Atlanta, GA 30328

Regions Bank
720 North 39th Street
Birmingham, AL 35222

                                             9
Case 19-46618     Doc 19      Filed 11/15/19 Entered 11/15/19 15:00:52   Main Document
                                         Pg 10 of 10
Security Credit Services
Attn: Bankruptcy
Po Box 1156
Oxford, MS 38655

Sprint
6200 Sprint Parkway
Overland Park, KS 66251

TSI/Transworld Systems Inc.
Attn: Bankruptcy
Po Box 15630
Wilmington, DE 19850

Westcreek Fi
Attn: Bankruptcy
Po Box 5518
Glen Allen, VA 23058

Wiseloan
3500 Hulen Street
Ste 201
Fort Worth, TX 76107




                                             10
